Exhibit 10.1

 

EXECUTION VERSION

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
December 29, 2009, by and between GOLDEN MINERALS COMPANY, a Delaware
corporation (the “Company”), and SENTIENT GLOBAL RESOURCES FUND III, L.P., a
Cayman Islands exempted limited partnership and SGRF III PARALLEL I, L.P.,  a
Cayman Islands exempted limited partnership (the “Buyers”).

 

RECITALS

 

A.                                   Pursuant to the terms and conditions of
this Agreement, the Company has agreed to issue and sell to Buyers and Buyers
have agreed to purchase, from the Company’s authorized but unissued common
stock, par value $0.01 per share (“Common Stock”), 745,318 shares of Common
Stock (the “Initial Shares”) at a price of C$7.06 per share.

 

B.                                     The Company has filed a registration
statement on Form S-1 (333-162486) with the U.S. Securities and Exchange
Commission (the “SEC”) and a preliminary long form prospectus with certain
provincial securities regulators in Canada in connection with an initial public
offering of Common Stock (the “Initial Public Offering”), and the Company has
agreed to issue and sell to Buyers and Buyers shall have an option to purchase
pursuant to the long form prospectus in Canada, an additional number of shares
of Common Stock such that the Buyers’ aggregate ownership of the Company’s
Outstanding Common Stock on a non-diluted basis following the Initial Public
Offering shall be equal to 19.90%.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.                                      PURCHASE OF COMMON STOCK

 

1.1                               Initial Shares.

 

(a)                                        Initial Issuances of Shares.

 

(i)                                     Subject to the terms and conditions of
this Agreement, at the First Initial Closing, Buyers shall purchase and the
Company shall issue and sell to Buyers, the number of Initial Shares set forth
in Exhibit B under the heading “First Delivery Initial Shares” (the “First
Delivery Initial Shares”), free and clear of all Encumbrances, except for any
restrictions on transfer arising under the Lock-Up Agreement, the Securities Act
or any applicable state or Canadian provincial securities laws.

 

--------------------------------------------------------------------------------


 

(ii)                                  Subject to the terms and conditions of
this Agreement, at the Second Initial Closing, Buyers shall purchase and the
Company shall issue and sell to Buyers, the number of Initial Shares set forth
in Exhibit B under the heading “Second Delivery Initial Shares” (the “Second
Delivery Initial Shares”), free and clear of all Encumbrances, except for any
restrictions on transfer arising under the Lock-Up Agreement, the Securities Act
or any applicable state or Canadian provincial securities laws.

 

(b)                                       Initial Shares Purchase Price.  The
Buyers agree to pay an aggregate of C$5,261,945.08 to the Company as the
purchase price for the Initial Shares (the “Initial Shares Purchase Price”),
allocated between the Buyers and between the First Delivery Initial Shares and
Second Delivery Initial Shares in the manner set forth in Exhibit B.

 

(c)                                        First Initial Closing.

 

(i)                                     The Closing.  The closing of the sale of
the First Delivery Initial Shares (the “First Initial Closing”) shall take place
at 10:00 A.M., Denver time, on December 31, 2009, following satisfaction or
waiver of each of the conditions set forth in Sections 3.1(a) and 3.2(a) (other
than such conditions as can be satisfied only at the First Initial Closing), at
the offices of Davis Graham & Stubbs LLP, 1550 17th Street, Denver Colorado
80202, or at such other place or at such other time as shall be agreed upon by
the Company and Buyers.  The time and date on which the First Initial Closing is
actually held is referred to herein as the “First Initial Closing Date”.

 

(ii)                                  Deliveries by the Company.  At the First
Initial Closing, the Company shall deliver:

 

(1)                                  Certificates representing the First
Delivery Initial Shares, duly and validly issued in favor of Buyers and
otherwise sufficient to vest in Buyers good title to the First Delivery Initial
Shares;

 

(2)                                  The Registration Rights Agreement, duly
executed by the Company;

 

(3)                                  A certificate issued by the secretary or an
assistant secretary of the Company, dated the First Initial Closing Date, in
form and substance reasonably satisfactory to Buyers, certifying on behalf of
the Company (i) the resolutions of the board of directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the issuance of the Initial Shares, the
Pre-Emptive Right Shares, the Subsequent Offering Shares and the Subsequent
Over-Allotment Shares, (ii) the incumbency and signature of the authorized
signatory of the Company executing this Agreement and the Registration Rights
Agreement, (iii) the amended and restated certificate of incorporation and
bylaws of the Company, as in effect on the Initial Closing Date, and (iv) that
the condition to closing set forth in Section 3.1(a)(iii) has been met;

 

2

--------------------------------------------------------------------------------


 

(4)                                  An opinion of U.S. counsel to the Company
addressed to the Buyers, providing that the issuance, sale and delivery to the
Buyers of the Initial Shares, the Pre-Emptive Right Shares, the Subsequent
Offering Shares and the Subsequent Over-Allotment Shares have been duly
authorized by all necessary corporate action and upon issuance against payment
therefor and delivery to the Buyers, such shares will be validly issued, fully
paid and non-assessable; and

 

(5)                                  An opinion of Canadian counsel to the
Company addressed to the Buyers, providing that the issuance of the Initial
Shares is exempt from Canadian prospectus requirements, that such shares are
subject to restrictions on transfer under Canadian law and that such shares are
duly listed for trading on the Toronto Stock Exchange (“TSX”).

 

(iii)                               Deliveries by Buyers.  At the First Initial
Closing, Buyers shall deliver:

 

(1)                                  By wire transfer of immediately available
funds, the amount of the Initial Shares Purchase Price set forth in Exhibit B
under the heading “First Delivery Purchase Price” to an account designated by
the Company prior to the Closing;

 

(2)                                  The Registration Rights Agreement, duly
executed by Buyers; and

 

(3)                                  The Lock-Up Agreement, duly executed by
Buyers.

 

(d)                                       Second Initial Closing.

 

(i)                                     The Closing. The closing of the sale of
the Second Delivery Initial Shares (the “Second Initial Closing”) shall take
place at 10:00 A.M., Denver time, three (3) business days after the day on which
the TSX gives notice to Buyers and/or the Company that the Personal Information
Form (“PIF”) submitted by a representative of the Buyers has been cleared,
provided that the applicable conditions to closing set forth in Sections
3.1(a) and 3.2(a) have been met (other than such conditions as can be satisfied
only at the Second Initial Closing), at the offices of Davis Graham & Stubbs
LLP, 1550 17th Street, Denver Colorado 80202, or at such other place or at such
other time as shall be agreed upon by the Company and Buyers.  With the mutual
agreement of the Company and the Buyers, the Second Initial Closing and the
Pre-Emptive Right Closing may occur simultaneously. The time and date on which
the Second Initial Closing is actually held is referred to herein as the “Second
Initial Closing Date”.

 

(ii)                                  Deliveries by the Company. At the Second
Initial Closing, the Company shall deliver:

 

(1)                                  Certificates representing the Second
Delivery Initial Shares duly and validly issued in favor of Buyers and otherwise
sufficient to vest in Buyers good title to the Second Delivery Initial Shares;
and

 

3

--------------------------------------------------------------------------------


 

(2)                                  A certificate issued by the secretary or an
assistant secretary of the Company, dated the Second Initial Closing Date, in
form and substance reasonably satisfactory to Buyers, certifying (i) that there
have been no changes to the resolutions of the board of directors of the Company
or the amended and restated certificate of incorporation and bylaws of the
Company, in each case, from the copies delivered to Buyers at the First Initial
Closing, and (ii) that the condition to closing in Section 3.1(a)(iii) has been
met.

 

(iii)                               Deliveries by Buyers. At the Second Initial
Closing, Buyers shall deliver by wire transfer of immediately available funds
the amount of the Initial Shares Purchase Price set forth in Exhibit B under the
heading “Second Delivery Purchase Price” to an account designated by the Company
prior to closing.

 

1.2                               Subsequent Shares.

 

(a)                                        Option to Purchase Additional Shares.

 

(i)                                     Pre-emptive Share Rights. In connection
with the issuance of (1) any Common Stock, other than in an Exempt Transaction
(such issuance, a “Pre-IPO Dilutive Issuance”), between the date of this
Agreement and the earlier of March 31, 2010 or the day immediately prior to the
day on which the Company commences its roadshow in connection with the Initial
Public Offering (the “IPO Launch Date”), or (2) any Common Stock in connection
with any offering described in the Private Placement Memorandum, provided that
such issuance occur prior to the IPO Launch Date (such issuance, an “Identified
Issuance”, and together with any Pre-IPO Dilutive Issuance, a “Pre-Emptive Right
Issuance”), Buyers shall have the right to purchase additional shares of Common
Stock as provided in this Section 1.2(a)(i). At least three (3) business days
prior to any Pre-Emptive Right Issuance, the Company shall provide notice to
Buyers setting forth (a) the number of shares of Common Stock that are to be
issued and sold by the Company in connection with the Pre-Emptive Right Issuance
(the “New Shares”), (b) the number of shares of Outstanding Common Stock
immediately following the issuance of the New Shares, and (c) the number of
shares of Common Stock which Buyers shall have the option to purchase from the
Company pursuant to this Agreement (such shares, the “Pre-Emptive Right Shares”)
in order to cause Buyers’ ownership of Common Stock (including the New Shares
and the Initial Shares) on a non-diluted basis immediately following the
issuance of the New Shares to be equal to 19.90% of the Outstanding Common Stock
then outstanding.  Subject to the terms and conditions of this Agreement, at the
Pre-Emptive Right Closing, Buyers shall have the option to purchase from the
Company, on a private placement basis, some or all of the Pre-Emptive Right
Shares, free and clear of all Encumbrances, except for any restrictions on
transfer arising under the Lock-Up Agreement, the Securities Act or any
applicable state or Canadian provincial securities laws.  Notwithstanding
anything to the contrary in this Agreement, Buyers shall not have the right to
purchase Pre-Emptive Right Shares pursuant to this Section 1.2(a)(i) unless such
shares may be issued by the Company as a private placement under applicable TSX
rules without obtaining stockholder approval.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Subsequent Offering Shares.  At least
three (3) business days prior to the IPO Closing Date, the Company shall provide
notice to Buyers setting forth (1) the number of shares of Common Stock that are
to be issued and sold to the public by the Company in connection with the
Initial Public Offering (the “Initial IPO Shares”), (2) the number of shares of
Outstanding Common Stock immediately following the issuance of the Initial IPO
Shares (not including the Subsequent Offering Shares), and (3) the number of
shares of Common Stock which Buyers shall have the option to purchase from the
Company pursuant to this Agreement (such shares, the “Subsequent Offering
Shares”) in order to cause Buyers’ aggregate ownership of Common Stock
(including the Pre-Emptive Shares and the Initial Shares) on a non-diluted basis
immediately following the issuance of the Initial IPO Shares to be equal to
19.90% of the Outstanding Common Stock then outstanding.  Subject to the terms
and conditions of this Agreement, at the Subsequent Offering Closing, Buyers
shall have the option to purchase from the Company pursuant to the long form
prospectus in Canada, in a transaction completed pursuant to Regulation S
outside the United States, some or all of the Subsequent Offering Shares, free
and clear of all Encumbrances, except for any restrictions on transfer arising
under the Lock-Up Agreement, the Securities Act or any applicable state or
Canadian provincial securities laws.

 

(iii)                               Over-Allotment IPO Shares.  In connection
with the Initial Public Offering, the Company has granted to its Underwriters an
option to purchase an additional number of shares of Common Stock equal to
fifteen percent (15%) of the Initial IPO Shares in order to fill
over-allotments, if any (the “Over-Allotment Option”).  In the event the
Over-Allotment Option is exercised in whole or in part, at least three
(3) business days prior to the closing date of the Over-Allotment Option, the
Company shall provide notice to Buyers setting forth (1) the number of shares of
Common Stock that are to be issued and sold to the public by the Company in
connection with the exercise of the Over-Allotment Option (the “Over-Allotment
IPO Shares” and, together with the Initial IPO Shares, the “IPO Shares”),
(2) the number of shares of Outstanding Common Stock immediately following the
issuance of the Over-Allotment IPO Shares (not including the Subsequent
Over-Allotment Shares), and (3) the number of shares of Common Stock which
Buyers shall have the option to purchase from the Company pursuant to this
Agreement (such shares, the “Subsequent Over-Allotment Shares”) in order to
cause Buyers’ aggregate ownership of Common Stock (including the Initial Shares,
the Pre-Emptive Right Shares and the Subsequent Offering Shares) on a
non-diluted basis immediately following the issuance of the Over-Allotment IPO
Shares to be equal to 19.90% of the Outstanding Common Stock then outstanding. 
Subject to the terms and conditions of this Agreement, at the Subsequent
Over-Allotment Closing, Buyers shall have the option to purchase from the
Company pursuant to the long form prospectus in Canada, in a transaction
completed pursuant to Regulation S outside the United States, some or all of the
Subsequent Over-Allotment Shares, free and clear of all Encumbrances, except for
any restrictions on transfer arising under the Lock-Up Agreement, the Securities
Act or any applicable state or Canadian provincial securities laws.

 

(iv)                              Notice and Acceptance.  Buyers may accept the
Company’s offer as to the total number of Pre-Emptive Right Shares, Subsequent
Offering Shares, or

 

5

--------------------------------------------------------------------------------


 

Subsequent Over-Allotment Shares (together, the “Subsequent Shares”) offered to
it, or any lesser number, by written notice (“Acceptance Notice”) given to the
Company within two (2) business days following receipt of the notice from the
Company pursuant to Section 1.2(a)(i), (ii) or (iii), as applicable.  The
Acceptance Notice shall specify the number of Pre-Emptive Right Shares,
Subsequent Offering Shares, or Subsequent Over-Allotment Shares, as applicable,
that Buyers agree to purchase.

 

(v)                                 Applicability of Pre-Emptive Rights.  In
determining the number of Pre-Emptive Right Shares, Subsequent Offering Shares
or Subsequent Over-Allotment Shares that Buyers are entitled to purchase
pursuant to this Agreement, the number of shares issued by the Company to any
third party (a “Pre-Emptive Rights Holder”) in satisfaction of contractual
pre-emptive rights shall be considered such that following such issuance by the
Company, Buyers’ aggregate ownership of Common Stock on a non-diluted basis
immediately following the issuance shall (assuming Buyers elect to purchase
their full allotment of Pre-Emptive Rights Shares, Subsequent Offering Shares or
Subsequent Over-Allotment Shares) be equal to 19.90% of the Outstanding Common
Stock then outstanding.  In such event, the number of Subsequent Shares issued
to Buyers and the number of additional shares issued to the Pre-Emptive Rights
Holder shall, in each case, be the lowest number of additional shares of Common
Stock possible while satisfying the Company’s obligation to cause Buyers and the
Pre-Emptive Rights Holder to maintain their contractually agreed pro rata
ownership.

 

(b)                                       Subsequent Closing Purchase Price.

 

(i)                                     At the Pre-Emptive Right Closing, Buyers
agree to pay to the Company a purchase price per Pre-Emptive Right Share set
forth in the Acceptance Notice equal to (1) in the case of New Shares issued for
cash, the price per share at which the New Shares are sold by the Company, and
(2) in the case of New Shares issued for consideration other than cash, C$7.06
(the “Pre-Emptive Right Shares Purchase Price”).

 

(ii)                                  At the Subsequent Offering Closing and the
Subsequent Over-Allotment Closing, if applicable, Buyers agree to pay to the
Company in Canada a purchase price per share set forth in the applicable
Acceptance Notice equal to the price at which the IPO Shares are sold to the
public (the “Subsequent Shares Purchase Price”).

 

(c)                                        Subsequent Closing.

 

(i)                                     The Closing. The closing of the sale of
the Pre-Emptive Right Shares (the “Pre-Emptive Right Closing”) shall take place
at 10:00 A.M., Denver time, on the second business day following satisfaction or
waiver of each of the conditions set forth in Sections 3.1(b) and 3.2(b) (other
than such conditions as can be satisfied only at the Closing), at the offices of
Davis Graham & Stubbs LLP, 1550 17th Street, Denver Colorado 80202, or at such
other place or at such other time as shall be agreed upon by the Company and
Buyers.  The closing of the sale of the Subsequent Offering Shares (the
“Subsequent Offering Closing”) and the Subsequent Over-Allotment Shares (the
“Subsequent Over-Allotment Closing”) shall take place at the Initial Public
Offering closing date, or Over-Allotment Option closing date, as applicable. The
time

 

6

--------------------------------------------------------------------------------


 

and date on which the Pre-Emptive Right Closing is actually held is referred to
herein as the “Pre-Emptive Right Closing Date”; the time and date on which the
Subsequent Offering Closing is actually held is referred to herein as the
“Subsequent Offering Closing Date”; and the time and date on which the
Subsequent Over-Allotment Closing is actually held is referred to herein as the
“Subsequent Over-Allotment Closing Date”. Upon the mutual agreement of the
Company and the Buyers, the Pre-Emptive Right Closing and the Second Initial
Closing may occur simultaneously.

 

(ii)                                  Deliveries by the Company.  At the
applicable Subsequent Closing, the Company shall deliver:

 

(1)                                  One or more certificates representing the
Pre-Emptive Right Shares, the Subsequent Offering Shares or Subsequent
Over-Allotment Shares, as applicable, duly and validly issued in favor of Buyers
and otherwise sufficient to vest in Buyers good title to the Pre-Emptive Right
Shares, the Subsequent Offering Shares or Subsequent Over-Allotment Shares, as
applicable, in each case allocated between the Buyers in accordance with the pro
rata share specified in Exhibit B to this Agreement;

 

(2)                                  A certificate issued by the secretary or an
assistant secretary of the Company, dated the applicable Closing Date, in form
and substance reasonably satisfactory to Buyers, certifying (i) that there have
been no changes to the resolutions of the board of directors of the Company or
the amended and restated certificate of incorporation and bylaws of the Company,
in each case, from the copies delivered to Buyers at the Initial Closing, and
(ii) that the condition to closing in Section 3.1(b)(iii) has been met;

 

(3)                                  At the Pre-Emptive Right Closing, an
opinion of Canadian counsel to the Company providing that the issuance of the
Pre-Emptive Right Shares is exempt from Canadian prospectus requirements, that
such shares are subject to restrictions on transfer under Canadian law and that
such shares are duly listed for trading on the TSX.  At the Subsequent Offering
Closing and the Subsequent Over-Allotment Closing, an opinion of Canadian
counsel to the Company provides that the Subsequent Offering Shares and
Subsequent Over-Allotment Shares are duly listed for trading on the TSX.

 

(4)                                  At the Subsequent Offering Closing, the
final Canadian long form prospectus.

 

(iii)                               Deliveries by Buyer.  At the applicable
Subsequent Closing Buyers shall deliver by wire transfer of immediately
available funds the Pre-Emptive Right Shares Purchase Price or the Subsequent
Offering Shares Purchase Price, as applicable, to an account designated by the
Company prior to the applicable Subsequent Closing.  At the Subsequent Offering
Closing and the Subsequent Over-Allotment Closing, if requested by the Canadian
Underwriter, the Buyers shall deliver to the Canadian Underwriter an agreement,
in form and substance reasonably satisfactory to the Buyers, waiving any right
to make a claim against the Canadian Underwriter in the event

 

7

--------------------------------------------------------------------------------


 

the Canadian long form prospectus contains, or is alleged to contain, a
misrepresentation or omission of a material fact.

 

2.                                      REPRESENTATIONS AND WARRANTIES

 

2.1                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to Buyers as follows:

 

(a)                                        Organization.  The Company is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware.  The Company has the requisite corporate power
and authority to own, lease and operate its assets and properties and to carry
on its business as it is now being conducted.  The Company is qualified to
transact business and is in good standing in each jurisdiction in which the
properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                       Authorization; Validity of Agreement. 
The Company has full corporate power and authority to execute and deliver this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Company of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Company’s Board of Directors, and no
other corporate action on the part of the Company is necessary to authorize the
execution and delivery by the Company of this Agreement or the Registration
Rights Agreement or the consummation of the purchase and sale of the Shares.

 

(c)                                        Subsidiaries.  Each direct and
indirect Subsidiary of the Company is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has the
requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted and each
Subsidiary of the Company is qualified to transact business, and is in good
standing, in each jurisdiction in which the properties owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary; except, in all cases, where the failure to be so organized, existing,
qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect. The organizational diagram which is part of the Private
Placement Memorandum accurately describes the direct or beneficial ownership of
each direct or indirect Subsidiary of the Company in all material respects.

 

(d)                                       Execution; Validity of Agreement. 
This Agreement has been duly executed and delivered by the Company and, assuming
due and valid authorization, execution and delivery hereof by Buyer, is a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by the
effects of bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights, and the
general principles of equity.

 

8

--------------------------------------------------------------------------------


 

(e)                                        Consents and Approvals; No
Violations.  Except for approval of the listing of the Shares by the Toronto
Stock Exchange and, if applicable, the NYSE Amex, none of the execution,
delivery or performance of this Agreement and the Registration Rights Agreement
by the Company, the consummation by the Company of the issuance and sale of the
Shares in accordance herewith or compliance by the Company with any of the
provisions hereof will (1) conflict with or result in any breach of any
provision of the certificate of incorporation or bylaws of the Company or any of
its Subsidiaries, (2) require any filing with (except for filings with the SEC,
the Ontario Securities Commission, the TSX, and other regulatory authorities
advising them of the issuance and sale of the Shares), or permit, authorization,
consent or approval of, any Governmental Entity or any other Person, (3) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which the Company or any of its Subsidiaries
is a party, other than such violation, breach or default as would not reasonably
be expected to have a Material Adverse Effect, or (4) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its Subsidiaries, other than such violation as would not reasonably be
expected to have a Material Adverse Effect.

 

(f)                                          Good Title Conveyed.  At the time
of issuance, the Shares will be duly authorized, validly issued, fully paid and
nonassessable and, not subject to any preemptive rights.  The Shares, when
issued, will be free and clear of all Encumbrances, except for any restrictions
on transfer arising under the Lock-Up Agreement, the Securities Act or any
applicable state or Canadian provincial securities laws.

 

(g)                                       Capitalization.  The authorized
capital of the Company consists of (i) 50,000,000 shares of Common Stock, of
which 3,255,000 are issued and outstanding as of the date of this Agreement,
including 255,000 shares of restricted stock which are subject to forfeiture
conditions, and (ii) 10,000,000 shares of preferred stock, par value $0.01 per
share, none of which are issued and outstanding.  Except for (a) the Shares,
(b) shares of Common Stock to be issued in connection with the anticipated
Initial Public Offering, (c) 25,000 shares of Common Stock to be issued to
directors of Golden Minerals pursuant to outstanding restricted stock units,
(d) shares of Common Stock which may be issued in the ordinary course pursuant
to the Company’s 2009 Equity Incentive Plan, and (e) any potential issuance
identified in the Private Placement Memorandum, the Company has not issued or
committed to issue any shares of Common Stock or preferred stock or any rights,
warrants, options to acquire any shares of any class of capital stock of the
Company.

 

(h)                                       Filings.  The Company is a reporting
issuer in the Province of Ontario and is not in default in any material respect
of any of the requirements of the Securities Act (Ontario) and the rules and
regulations adopted thereunder together with applicable policy statements of the
Ontario Securities Commission and rules of the Toronto Stock Exchange
(collectively, the “Canadian Securities Laws”).  The Company has made all
filings with the SEC that it has been required to make under the Securities Act
and the Exchange Act and all filings that it has been required to make pursuant
to the Canadian Securities Laws, including the Canadian long form prospectus
(collectively, but not including any report prepared pursuant to Canadian
National Instrument 43-101- Standards of Disclosure for Mineral Projects, the
“Public

 

9

--------------------------------------------------------------------------------


 

Reports”).  The Company prepared the Public Reports and the Private Placement
Memorandum in good faith, and to the Company’s knowledge (after reasonably
prudent inquiry), none of the Public Reports, as of their respective dates,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  The Company is a
domestic issuer, as defined in Rule 902 under the Securities Act.

 

(i)                                           Financial Statements.  The
financial statements included in the Public Reports (including the related notes
and schedules) (the “Financial Statements”) have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods covered thereby and fairly present in
all material respects the financial condition of the Company as of the indicated
dates and the results of operations of the Company for the indicated periods,
subject, in the case of unaudited consolidated financial statements, to normal
year-end adjustments.

 

(j)                                           Absence of Changes.  Since
September 30, 2009, (i) no event has occurred which has caused or constitutes a
Material Adverse Effect, and (ii) neither the Company nor any of its
Subsidiaries has entered into any agreement that was material to the Company and
was required to be disclosed pursuant to Form 8-K under the Exchange Act that
has not been disclosed.

 

(k)                                        Litigation. There are no claims,
suits, actions or proceedings pending or, to the knowledge of the Company,
threatened against, relating to or affecting the Company or any of its
Subsidiaries, before any court, governmental department, commission, agency,
instrumentality or authority, or any arbitrator that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect. 
Neither the Company nor any of its Subsidiaries is subject to any judgment,
decree, injunction, rule or order of any court, governmental department,
commission, agency, instrumentality or authority, or any arbitrator which
prohibits the consummation of the transactions contemplated hereby or would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(l)                                           No Violation or Default. Neither
the Company nor any of its Subsidiaries is: (i) in violation of its certificate
of incorporation or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in each case, for any such default or violation
that would not, individually, or in the aggregate, have a Material Adverse
Effect.

 

(m)                                     Taxes. The Company and its Subsidiaries
have paid all material federal, state, local and foreign taxes and filed all
material tax returns required to be paid or filed through the date hereof, and
there is no tax deficiency that has been, or would reasonably be expected to be,
asserted against the Company or any of its Subsidiaries or any of their
respective

 

10

--------------------------------------------------------------------------------


 

properties or assets, except for such deficiency as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(n)                                       Compliance with Environmental Laws.
(i) The Company and its Subsidiaries (x) are in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (z) have not received notice of any
actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Company or its Subsidiaries, except for
any such failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(o)                                       Compliance with ERISA. (i) Each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; and (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
except where those events or conditions described in clauses (i) or (ii) above
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)                                       Insurance. The Company and its
Subsidiaries have insurance covering their respective properties, operations,
personnel and businesses, which insurance is in amounts and insures against such
losses and risks as are customary in the industry.  Neither the Company nor any
of its Subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(q)                                       Mineral Resources.

 

(i)                                     The Company has made available to Buyer
the estimate of mineral resources at the Yaxtche zone at the Company’s El Quevar
project, as prepared by Chlumsky, Armbrust & Meyer LLC, dated October 12, 2009
(the “Technical Report”).  The Technical Report was prepared in all material
respects in accordance with Canadian National Instrument 43-101- Standards of
Disclosure for Mineral Projects.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to the
Company’s knowledge, the factual, non-interpretive data

 

11

--------------------------------------------------------------------------------


 

on which the Technical Report was based for purposes of estimating the mineral
resources set forth in the Technical Report was accurate in all material
respects.

 

(ii)                                  Except as otherwise described in the
Public Reports or the Technical Report, the Company has good and defensible
title to all interests in mining claims, concessions, exploitation or extraction
rights or similar rights described in the Technical Report, free and clear of
all Encumbrances, except such as are described in the Public Reports or the
Technical Report or such as do not (individually or in the aggregate) materially
affect the value of such property or materially interfere with the use made or
proposed to be made of such property by the Company and the Subsidiaries.

 

(r)                                          Brokers or Finders.  Except as set
forth in the Private Placement Memorandum, the Company has not entered into any
agreement or arrangement entitling any agent, broker, investment banker,
financial advisor or other firm or Person to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

(s)                                        Internal Controls.  The Company
maintains a system of internal accounting and other controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accounting for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
books and records of the Company disclose all of their material financial
transactions and such transactions have been fairly and accurately recorded. 
The minute books and corporate records of the Company are true and correct in
all material respects and contain all minutes of all meetings and all
resolutions of the directors (and any committees of such directors) as at the
date hereof.

 

(t)                                          Sarbanes-Oxley Act of 2002.  The
Company is in compliance in all material respects with its obligations under the
Sarbanes-Oxley Act of 2002, as amended.

 

2.2                               Buyer Representations and Warranties.  Buyers,
each severally with respect to the Shares purchased by it, hereby represent and
warrant to the Company as follows:

 

(a)                                        Organization; Authorization; Validity
of Agreement.  Each Buyer is a limited partnership duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has full
limited partnership power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance by Buyers of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by Buyers, and no
other action on the part of Buyers is necessary to authorize the execution and
delivery by Buyers of this Agreement or the consummation of the transactions
contemplated hereby.  No vote of, or consent by, the limited partners of Buyers
is necessary to authorize the execution and delivery by Buyers of this Agreement
or the consummation by it of the purchase and sale of the Shares.

 

12

--------------------------------------------------------------------------------


 

(b)                                       Execution; Validity of Agreement. 
This Agreement has been duly executed and delivered by Buyers, and assuming due
and valid authorization, execution and delivery hereof by the Company, is a
valid and binding obligation of each Buyer, enforceable against each Buyer in
accordance with its terms, except as such enforceability may be limited by the
effects of bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights, and the
general principles of equity.

 

(c)                                        Consents and Approvals; No
Violations.  None of the execution, delivery or performance of this Agreement,
the Registration Rights Agreement or the Lock-Up Agreement by Buyers, the
consummation by Buyers of the purchase and sale of the Shares or compliance by
Buyers with any of the provisions hereof or thereof will (1) conflict with or
result in any breach of any provision of the certificate of limited partnership
and agreement of limited partnership of either Buyer, (2) require any filing
with (except for filings with the SEC, the Ontario Securities Commission, the
TSX, and other regulatory authorities advising them of the issuance and sale of
the Shares), or permit, authorization, consent or approval of, any Governmental
Entity, except for approval of the listing of the Shares by the Toronto Stock
Exchange and, if applicable, the NYSE Amex, (3) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which either Buyer is a party or to which its assets are subject, or
(4) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to either Buyer.

 

(d)                                       Investment Representations.

 

(i)                                     Each Buyer is acquiring the Shares for
investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Shares.

 

(ii)                                  Each Buyer is an “accredited investor” as
defined in Regulation D under the Securities Act and in National Instrument
45-106 - Prospectus and Registration Exemptions and able to bear the economic
risk of holding the Shares for an indefinite period, and has knowledge and
experience in financial and business matters such that it is capable of
evaluating the risks of the investment in the Shares.

 

(iii)                               Each Buyer’s principal address is outside
the United States and neither Buyer is a “U.S. person” as defined in Rule 902
under the Securities Act (a “Non-U.S. Person”).  Each Buyer is acquiring the
Shares outside of the United States in accordance with Regulation S under the
Securities Act.  The purchase of the Shares by each Buyer is for such Buyer’s
own account or for the account of one or more Affiliates of Buyers who are
Non-U.S. Persons located outside the United States.

 

(iv)                              Each Buyer acknowledges that it has received a
copy of the final Private Placement Memorandum relating to the offering of the
Shares and that it has had the right to ask questions of and receive answers
from the Company and its officers and directors, and to obtain such information
as Buyers deem necessary to verify the accuracy (a) of the information referred
to in the Private Placement Memorandum and

 

13

--------------------------------------------------------------------------------


 

(b) of any other information that we deem relevant to making an investment
decision with respect to the Shares.

 

(v)                                 At the date hereof and immediately prior to
the Initial Closing, neither Buyer is an “affiliate” (as defined in Rule 144
under the Securities Act) of the Company or acting on behalf of an affiliate of
the Company.

 

(vi)                              Each Buyer acknowledges that the Shares are
being offered in a transaction not involving any public offering within the
United States within the meaning of the Securities Act and that the Shares have
not been registered under the Securities Act and will bear the legend set forth
below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND, IN THE CASE OF (C), (D) OR (E), THE HOLDER HAS
PRIOR TO SUCH TRANSFER FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, SUCH SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TSX.

 

For the Initial Shares and Pre-Emptive Right Shares Only:

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert date that is 4 months and a day after
issuance].

 

14

--------------------------------------------------------------------------------


 

(e)                                        Golden Minerals Shares.  As of the
date hereof, neither Buyers nor any of their Affiliates are the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of any Common Stock.

 

(f)                                          Brokers or Finders.  Buyers have
not entered into any agreement or arrangement entitling any agent, broker,
investment banker, financial advisor or other firm or Person to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement.

 

(g)                                       Non-Reliance of Buyer.  Except for the
specific representations and warranties expressly made by the Company in
Section 2.1 of this Agreement, Buyers acknowledge that (a) neither the Company,
its Affiliates nor any other Person has made any representation or warranty,
express or implied, as to the Company, the Company’s business, assets,
liabilities, operations, prospects, condition (financial or otherwise),
including with respect to the effectiveness or success of the Company’s
exploration activities or future capital raising activities, and (b) no officer,
agent, representative or employee of the Company has any authority, express or
implied, to make any representations, warranties or agreements not specifically
set forth in this Agreement. Each Buyer specifically disclaims that it is
relying upon or has relied upon any representations or warranties that may have
been made by any Person except for the specific representations and warranties
expressly made by the Company in Section 2.1.  Any inspection, investigation or
review performed by Buyers in connection with this Agreement will not affect or
negate the representations and warranties of the Company contained herein.

 

3.                                      CONDITIONS TO CLOSING

 

3.1                               Conditions to Obligations of Buyers to Close.

 

(a)                                        Initial Closing Date.  The
obligations of Buyers to consummate the purchase and sale of the Initial Shares
shall be subject to the satisfaction or waiver on or prior to the First Initial
Closing Date or Second Initial Closing Date, as applicable, of each of the
following conditions:

 

(i)                                     Statutes; Court Orders.  No statute,
rule or regulation shall have been enacted or promulgated by any Governmental
Entity which prohibits the consummation of the purchase and sale of the Initial
Shares; and there shall be no order or injunction of a court of competent
jurisdiction in effect precluding or prohibiting consummation of the purchase
and sale of the Initial Shares.

 

(ii)                                  Government Action.  There shall not be
threatened or pending any suit, action or proceeding by any Governmental Entity
seeking to restrain or prohibit the consummation of the purchase and sale of the
Initial Shares or seeking to impose material limitations on the ability of
Buyers effectively to exercise full rights of ownership of the Initial Shares,
including the right to vote the Shares.

 

(iii)                               Representations and Warranties.  The
representations and warranties of the Company set forth in this Agreement shall
be true and correct as of the First or Second Initial Closing Date, as
applicable, as though made on and as of such

 

15

--------------------------------------------------------------------------------


 

date, except where the failure to do so would not have a Material Adverse
Effect, provided that if any fact or condition occurs after the date of this
Agreement and such fact or condition causes any representation or warranty in
this Agreement to be untrue, misleading or inaccurate in any material respect,
the Company will deliver to Buyers a certificate describing the exceptions to
the applicable representation (a “Representation Update Certificate”), and such
Representation Update Certificate will be deemed to modify automatically the
applicable representation or warranty; provided, however, that if such
Representation Update Certificate reflects an occurrence which could reasonably
be expected to have a Material Adverse Effect, Buyers shall be entitled to
reject the Representation Update Certificate and the condition set forth in this
Section 3.1(a)(iii) shall not be met.

 

(iv)                              Covenants.  The Company shall have complied in
all material respects with all covenants, agreements and obligations of the
Company contained in this Agreement.

 

(v)                                 Consents and Approvals.  The Company shall
have delivered to Buyers a letter from the TSX evidencing the conditional
approval of the sale of the Initial Shares and, with respect to the Second
Initial Closing, TSX shall have given notice to Buyer and/or the Company that
the PIF submitted by a representative of the Buyers has been cleared.

 

(vi)                              Deliveries at Closing.  Buyers shall have
received from the Company each of the deliveries set forth in
Section 1.1(c)(ii) or 1.1(d)(ii), as applicable.

 

(b)                                       Subsequent Closing Date.  The
obligations of Buyers to consummate the purchase and sale of the number of
Pre-Emptive Right Shares, the Subsequent Offering Shares and the Subsequent
Over-Allotment Shares that Buyers have elected to purchase pursuant to
Section 1.2(a) shall be subject to the satisfaction or waiver on or prior to the
applicable Subsequent Closing Date of each of the following conditions:

 

(i)                                     Statutes; Court Orders.  No statute,
rule or regulation shall have been enacted or promulgated by any Governmental
Entity which prohibits the consummation of the purchase and sale of the
Pre-Emptive Right Shares, the Subsequent Offering Shares or the Subsequent
Over-Allotment Shares, as applicable; and there shall be no order or injunction
of a court of competent jurisdiction in effect precluding or prohibiting
consummation of the purchase and sale of the Pre-Emptive Right Shares, the
Subsequent Offering Shares or the Subsequent Over-Allotment Shares, as
applicable.

 

(ii)                                  Government Action.  There shall not be
threatened or pending any suit, action or proceeding by any Governmental Entity
seeking to restrain or prohibit the consummation of the purchase and sale of the
Pre-Emptive Right Shares, the Subsequent Offering Shares or the Subsequent
Over-Allotment Shares, as applicable, or the performance of any of the other
transactions reasonably related thereto or seeking to impose material
limitations on the ability of Buyers effectively to exercise full rights of
ownership of the Pre-Emptive Right Shares, the Subsequent Offering Shares or the
Subsequent Over-Allotment Shares, as applicable, including the right to vote
such Shares.

 

16

--------------------------------------------------------------------------------


 

(iii)                               Representations and Warranties.  The
representations and warranties of the Company set forth in this Agreement shall
be true and correct as of the applicable Subsequent Closing Date, as applicable,
as though made on and as of such Closing Date, except where the failure to do so
would not have a Material Adverse Effect, provided that if any fact or condition
occurs after the date of this Agreement and such fact or condition causes any
representation or warranty in this Agreement to be untrue, misleading or
inaccurate in any material respect, the Company will deliver to Buyers a
Representation Update Certificate, and such Representation Update Certificate
will be deemed to modify automatically the applicable representation or
warranty; provided, however, that if such Representation Update Certificate
reflects an occurrence which could reasonably be expected to have a Material
Adverse Effect, Buyers shall be entitled to reject the Representation Update
Certificate and the condition set forth in this Section 3.1(b)(iii) shall not be
met.

 

(iv)                              Covenants.  The Company shall have complied in
all material respects with all covenants, agreements and obligations of the
Company contained in this Agreement.

 

(v)                                 Consents and Approvals.  The Company shall
have received listing approval from the Toronto Stock Exchange and the NYSE Amex
(if the Company’s Common Stock is then listed for trading on the NYSE Amex) for
the Pre-Emptive Right Shares, the Subsequent Offering Shares and the Subsequent
Over-Allotment Shares, as applicable, and the TSX shall have given notice to
Buyer and/or the Company that the PIF submitted by a representative of the
Buyers has been cleared.

 

(vi)                              Pre-Emptive Right Closing.  With respect to
the Pre-Emptive Right Closing only, the Company shall have issued the New
Shares.

 

(vii)                           Initial Public Offering.  With respect to the
Subsequent Offering Closing and Subsequent Over-Allotment Closing only, the
Initial Public Offering shall have closed and the Initial IPO Shares shall have
been issued to the Underwriters in connection therewith.

 

(viii)                        Over-Allotment Option.   With respect to the
Subsequent Over-Allotment Closing only, the Over-Allotment Option shall have
closed and the Subsequent Over-Allotment Shares shall have been issued to the
Underwriters in connection therewith.

 

(ix)                                Deliveries at Closing.  Buyers shall have
received from the Company each of the deliveries set forth in
Section 1.2(c)(ii).

 

(c)                                        Waiver.  The conditions set forth in
this Section 3.1 are for the sole benefit of Buyers, may be waived by Buyers, in
whole or in part, at any time and from time to time in the sole discretion of
Buyers.

 

17

--------------------------------------------------------------------------------


 

3.2                               Conditions to Obligations of the Company to
Close.

 

(a)             Initial Closing Date.  The obligations of the Company to
consummate the purchase and sale of the Initial Shares shall be subject to the
satisfaction on or prior to the First Initial Closing Date or Second Initial
Closing Date, as applicable, of each of the following conditions:

 

(i)            Statutes; Court Orders.  No statute, rule or regulation shall
have been enacted or promulgated by any Governmental Entity which prohibits the
consummation of the purchase and sale of the Initial Shares; and there shall be
no order or injunction of a court of competent jurisdiction in effect precluding
or prohibiting consummation of the purchase and sale of the Initial Shares.

 

(ii)           Government Action.  There shall not be threatened or pending any
suit, action or proceeding by any Governmental Entity seeking to restrain or
prohibit the consummation of the purchase and sale of the Initial Shares.

 

(iii)          Representations and Warranties.  The representations and
warranties of Buyers set forth in this Agreement shall be true and correct in
all material respects as though made on and as of the Initial Closing Date,
except when the failure to do so would not have a material adverse effect on the
ability of Buyers to perform its obligations under this Agreement or the
availability of an exemption from registration pursuant to Regulation S under
the Securities Act.

 

(iv)          Covenants.  Buyers shall have complied in all material respects
with all covenants, agreements and obligations of Buyers contained in this
Agreement.

 

(v)           Consents and Approvals.  The Company shall have received
conditional approval from the Toronto Stock Exchange for the issuance of the
Initial Shares.

 

(vi)          Deliveries at Closing.  The Company shall have received from
Buyers each of the deliveries set forth in Section 1.1(c)(iii) or 1.1(d)(iii),
as applicable.

 

(b)             Closing Date.  The obligations of the Company to consummate the
issuance and sale of the Pre-Emptive Right Shares, the Subsequent Offering
Shares and the Subsequent Over-Allotment Shares, as applicable, shall be subject
to the satisfaction or waiver on or prior to the applicable Closing Date of each
of the following conditions:

 

(i)            Statutes; Court Orders.  No statute, rule or regulation shall
have been enacted or promulgated by any Governmental Entity which prohibits the
consummation of the purchase and sale of the Pre-Emptive Right Shares, the
Subsequent Offering Shares or the Subsequent Over-Allotment Shares, as
applicable; and there shall be no order or injunction of a court of competent
jurisdiction in effect precluding or prohibiting consummation of the purchase
and sale of the Pre-Emptive Right Shares, the Subsequent Offering Shares or the
Subsequent Over-Allotment Shares, as applicable.

 

18

--------------------------------------------------------------------------------


 

(ii)           Government Action.  There shall not be threatened or pending any
suit, action or proceeding by any Governmental Entity seeking to restrain or
prohibit the consummation of the purchase and sale of the Pre-Emptive Right
Shares, the Subsequent Offering Shares or the Subsequent Over-Allotment Shares,
as applicable.

 

(iii)          Representations and Warranties.  The representations and
warranties of Buyers set forth in this Agreement shall be true and correct in
all material respects as though made on and as of the applicable Closing Date,
except when the failure to do so would not have a material adverse effect on the
ability of Buyers to perform its obligations under this Agreement or the
availability of an exemption from registration pursuant to Regulation S under
the Securities Act.

 

(iv)          Covenants.  Buyers shall have complied in all material respects
with all covenants, agreements and obligations of Buyers contained in this
Agreement.

 

(v)           Consents and Approvals.  The Company shall have received listing
approval from the Toronto Stock Exchange and the NYSE Amex (if the Company’s
Common Stock is then listed for trading on the NYSE Amex) for the Subsequent
Offering Shares and the Subsequent Over-Allotment Shares, as applicable.

 

(vi)          Pre-Emptive Right Closing.  With respect to the Pre-Emptive Right
Closing only, the Company shall have issued the New Shares.

 

(vii)         Initial Public Offering.  With respect to the Subsequent Offering
Closing and the Subsequent Over-Allotment Closing only, the Initial Public
Offering shall have closed and the Initial IPO Shares shall have been issued to
the Underwriters in connection therewith.

 

(viii)        Over-Allotment Option.   With respect to the Subsequent
Over-Allotment Closing only, the Over-Allotment Option shall have closed and the
Over-Allotment IPO Shares shall have been issued to the Underwriters in
connection therewith.

 

(ix)           Deliveries at Closing.  The Company shall have received from
Buyers each of the deliveries set forth in Section 1.2(c)(iii).

 

(c)             Waiver.  The foregoing conditions are for the sole benefit of
the Company, may be waived by the Company, in whole or in part, at any time and
from time to time in the sole discretion of the Company.

 

4.                                      ADDITIONAL COVENANTS.

 

4.1          Standstill.  From the date hereof until the First Initial Closing
Date, and for a period of two (2) years after the First Initial Closing Date,
without the prior consent of the board of directors of the Company, Buyers shall
not, directly or indirectly through any Affiliate, acquire or offer to acquire
or agree to acquire (including in the public markets or pursuant to the purchase
of Subsequent Offering Shares or Subsequent Over-Allotment Shares pursuant to
this Agreement) from any Person, directly or indirectly, by purchase or merger,
through the

 

19

--------------------------------------------------------------------------------


 

acquisition of control of another Person, by joining a partnership, limited
partnership or other “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) or otherwise beneficial ownership of Common Stock if such
acquisition would cause Buyers’ aggregate beneficial ownership of Common Stock
of the Company to exceed twenty-two and five-tenths percent (22.50%) of the
Outstanding Common Stock of the Company, or direct or indirect rights (including
convertible securities, warrants or options) to acquire such beneficial
ownership (or otherwise act in concert with respect to any such securities,
rights or options with any Person that so acquires, offers to acquire or agrees
to acquire), provided, however, that no violation of this Section 4.1 shall be
deemed to have occurred solely due to acquisitions resulting from (1) a stock
split, reverse stock split, reclassification or other transaction by the Company
affecting any class of the outstanding capital stock of the Company generally,
(2) a stock dividend or other pro rata distribution by the Company to holders of
its outstanding capital stock, or (3) any increase in the percentage ownership
by Buyers of outstanding shares of Common Stock resulting from any action taken
by the Company, including the repurchase of shares of Common Stock pursuant to
any share repurchase or similar program; provided, further that if Buyers or
their Affiliates shall become the beneficial owner of more than twenty-two and
five-tenths percent (22.50%) of the Outstanding Common Stock in the aggregate as
a result of any of the transactions set forth in the preceding clause (1),
(2) or (3), then for so long as Buyers’ beneficial ownership remains above such
threshold, the acquisition of additional shares of Common Stock by Buyers or
their Affiliates (including direct or indirect rights to acquire Common Stock)
shall be prohibited by this Article IV.

 

4.2          Transfer Restrictions.  Buyers acknowledge that the Shares are
being offered in a transaction not involving any public offering within the
United States within the meaning of the Securities Act and that the Shares have
not been registered under the Securities Act.  Buyers shall not make any sale or
other disposition of all or any portion of the Shares except: (a) to the
Company, (b) pursuant to an effective registration statement under the
Securities Act, (c) outside the United States in compliance with Regulation S
under the Securities Act, (d) pursuant to an exemption from registration under
the Securities Act and in compliance with any applicable state securities laws,
or (e) in a transaction that does not require registration under the Securities
Act or any applicable state securities laws and regulations governing the offer
and sale of securities.  In connection with a sale pursuant to clause (c),
(d) or (e), Buyers shall furnish to the Company an opinion of counsel of
recognized standing in form and substance satisfactory to the Company.  The
Company shall instruct its transfer agent to refuse to register any disposition
of the Shares not made in compliance with this Section 4.2.

 

4.3          Hedging Transactions. Buyers shall not engage in hedging
transactions involving the Shares unless in compliance with the Securities Act.

 

4.4          Listing.  The Company shall use commercially reasonable efforts to
cause the Company’s Common Stock to become listed on the NYSE Amex or another
United States national securities exchange.

 

4.5          Observer Rights.  The Company shall invite one representative
selected by the Buyers to attend all meetings of its Board of Directors
(“Board”) in a nonvoting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors in connection with any meeting of

 

20

--------------------------------------------------------------------------------


 

the Board; provided, however, that such representative shall agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information so provided; and provided further, that the Company reserves the
right to withhold any information and to exclude such representative from any
meeting or portion thereof if access to such information or attendance at such
meeting could adversely affect the attorney-client privilege between the Company
and its counsel or result in disclosure of trade secrets or a conflict of
interest.  Upon the request of the Company, the Buyers and the representative of
Buyers shall enter into a confidentiality agreement satisfactory to the Company
in its reasonable discretion before exercising any observer rights provided
pursuant to this Section 4.5.  The rights provided in this Section 4.5 shall
expire on the earlier of:  (i) the date, following the Second Initial Closing
Date (or following March 31, 2010, if earlier), on which Buyer ceases to
beneficially own at least seventeen percent (17%) of the Company’s Outstanding
Common Stock (including Shares reflected in an Acceptance Notice for which the
Subsequent Closing has not yet occurred), or (ii) the date on which the
stockholders of the Company elect Buyer’s Nominee to serve on the Board pursuant
to Section 4.6 hereof.

 

4.6                               Board of Directors.

 

(a)             Nomination of Buyer Representative.  Subject to the terms and
conditions of this Section 4.6, beginning with the first annual meeting of the
Company’s stockholders after March 2011, Buyers shall be entitled to designate
one nominee for election to serve on the Board (such individual, a “Nominee”).
 Buyers shall provide written notice to the Board at least one hundred days
prior to the first anniversary of the preceding year’s annual meeting,
identifying the name of the Buyers’ proposed Nominee and the information
required by Regulation 14A under the Exchange Act and the Company’s bylaws for
each such Nominee (the “Nomination Notice”).  Upon receiving a Nomination
Notice, the Board shall take all actions reasonably necessary to include such
Nominee in the Company’s next election of members of the Board by the
stockholders and shall also recommend that the stockholders of the Company vote
for such Nominee for election to the Board, including providing its written
recommendation in any proxy materials presented to the stockholders of the
Company for such election.

 

(b)             Termination of Rights.  The rights provided in this Section 4.6
shall expire on the earlier of: (i) the date, following the Second Initial
Closing Date (or March 31, 2010, if earlier), on which Buyers cease to
beneficially own together at least seventeen percent (17%) of the Company’s
Outstanding Common Stock (including Shares reflected in an Acceptance Notice for
which the Subsequent Closing has not yet occurred), or (ii) the date of the
Company’s first annual general meeting of stockholders after March 2011, if the
Company’s stockholders do not elect Buyers’ Nominee.

 

5.                                      TERMINATION

 

5.1                               Termination prior to First Initial Closing. 
This Agreement may be terminated at any time prior to the First Initial Closing:

 

(a)             by mutual written consent of Buyers and the Company;

 

21

--------------------------------------------------------------------------------


 

(b)             by either Buyers or the Company if the issuance and sale of the
First Delivery Initial Shares shall not have occurred on or before January 31,
2010 (the “Initial Closing Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 5.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before the
Initial Closing Outside Date;

 

(c)             by either Buyers or the Company if a court of competent
jurisdiction or governmental, regulatory or administrative agency or commission
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling each of the parties hereto shall use all reasonable
efforts to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the issuance and sale of the Initial Shares, and such order, decree,
ruling or other action shall have become final and nonappealable;

 

(d)             by Buyers if prior to the Initial Closing, there shall be a
breach of any representation, warranty, covenant or agreement of the Company in
this Agreement such that the conditions set forth in Section 3.1(a)(iii) and
(iv) are not capable of being satisfied on or before the Initial Closing Outside
Date, provided that Buyers may not terminate this Agreement pursuant to this
clause (d) if Buyers are in material breach of this Agreement;

 

(e)             by the Company if, prior to the Initial Closing, there shall be
a breach of any representation, warranty, covenant or agreement of Buyer in this
Agreement such that the conditions set forth in Section 3.2(a)(iii) and (iv) are
not capable of being satisfied on or before the Initial Closing Outside Date;
provided that the Company may not terminate this Agreement pursuant to this
clause (e) if the Company is in material breach of this Agreement.

 

5.2                               Termination after the First Initial Closing.

 

(a)             by mutual written consent of Buyers and the Company;

 

(b)             by either Buyers or the Company if the issuance and sale of the
Second Delivery Initial Shares, the Pre-Emptive Right Shares, the Subsequent
Offering Shares or Subsequent Over-Allotment Shares, as applicable, has not
occurred on or before March 31, 2010 (the “Subsequent Closing Outside Date”);
provided, however, that the right to terminate this Agreement under this
Section 5.2(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before the Subsequent Closing Outside
Date;

 

(c)             by either Buyers or the Company if a court of competent
jurisdiction or governmental, regulatory or administrative agency or commission
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling each of the parties hereto shall use all reasonable
efforts to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the issuance and sale of the Pre-Emptive Right Shares, the
Subsequent Offering Shares or the Subsequent Over-Allotment Shares, as
applicable, and such order, decree, ruling or other action shall have become
final and nonappealable;

 

(d)             by Buyers if prior to the applicable Subsequent Closing there
shall be a breach of any representation, warranty, covenant or agreement of the
Company in this

 

22

--------------------------------------------------------------------------------


 

Agreement such that the conditions set forth in Section 3.1(b)(iii) or (iv) are
not capable of being satisfied on or before the Subsequent Closing Outside Date
provided that Buyer may not terminate this Agreement pursuant to this clause
(d) if Buyers are in material breach of this Agreement;

 

(e)             by the Company if, prior to the applicable Subsequent Closing
there shall be a breach of any representation, warranty, covenant or agreement
of Buyers in this Agreement such that the conditions set forth in
Section 3.2(b)(iii) or (iv) are not capable of being satisfied on or before the
Subsequent Closing Outside Date; provided that the Company may not terminate
this Agreement pursuant to this clause (e) if the Company is in material breach
of this Agreement.

 

5.3          Effect of Termination.  In the event the First Initial Closing does
not occur as a result of either party exercising its right to terminate pursuant
to Section 5.1, or if the Second Delivery Initial Shares, Pre-Emptive Share
Closing, Subsequent Offering Closing or Subsequent Over-Allotment Closing does
not occur as a result of either party exercising its right to terminate pursuant
to Section 5.2, then neither party shall have any further rights or obligations
under this Agreement, except that (i) nothing herein shall relieve either party
from liability for any willful breach of this Agreement, (ii) with respect to a
termination following the First Initial Closing, such termination shall only be
effective with respect to those provisions governing the Second Initial Closing,
Pre-Emptive Share Closing, the Subsequent Offering Closing or the Subsequent
Over-Allotment Closing, as applicable, and shall not, by way of illustration,
affect the continued enforceability of the provisions contained in Article IV
hereof, and (iii) the Confidentiality Agreement, together with provisions of
Section 6.2 (Notices), 6.5 (Governing Law), 6.6 (Submission to Jurisdiction),
6.7 (Entire Agreement), 6.8 (Counterparts), 6.10 (Expenses), and 6.11
(Announcements) hereof shall survive the termination of this Agreement.

 

6.                                      MISCELLANEOUS.

 

6.1          Successors and Assigns.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.  Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective permitted
successors and assigns.  Nothing in this Agreement is intended to confer upon
any party other than the parties hereto or their respective permitted successors
and assigns any rights, remedies, obligations, or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.

 

6.2          Notices.  Unless otherwise provided herein, any notice, request,
waiver, instruction, consent or document or other communication required or
permitted to be given by this Agreement shall be effective only if it is in
writing and (i) delivered by hand or sent by certified mail, return receipt
requested, (ii) if sent by a nationally-recognized overnight delivery service
with delivery confirmed, or (iii) if sent by facsimile (or other similar
electronic means), with receipt confirmed as follows:

 

23

--------------------------------------------------------------------------------


 

Company:

Golden Minerals Company
350 Indiana Street, Suite 800
Golden, Colorado 80401
Attn: President
Fax: (303) 839-5907

 

 

with a copy to:

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: Deborah J. Friedman
Fax: (303) 892-7400

 

 

Buyers:

Sentient Global Resources Fund III, LP
SGRF III Parallel I, LP
Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Attention: Sue Bjuro — Office Manager
Fax (345) 946-0921

 

 

with a copy to:

Quinn & Brooks, LLP
c/o Gregory A. Smith
9800 Mt. Pyramid Ct., Suite 400
Englewood, Colorado 80112
Fax: (720) 294-8374

 

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the individual or entity or office to
receive notices, requests or other communications under this Section 6.2.  All
notices shall be deemed to have been given (i) if personally delivered or sent
by certified mail, as of the date when so delivered, (ii) if sent by
nationally-recognized overnight delivery service, two days after mailing, or
(iii) if sent by facsimile (or other similar electronic means) as of the date
sent, if during normal business hours of the recipient, and otherwise on the
next business day.

 

6.3          Amendments and Waivers.  This Agreement may not be amended or
supplemented, unless set forth in a writing signed by each party hereto. Except
as otherwise permitted in this Agreement, the terms or conditions of this
Agreement may not be waived unless set forth in a writing signed by the party
entitled to the benefits thereof.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of such provision at any
time in the future or a waiver of any other provision hereof.  The rights and
remedies of the parties hereto are cumulative and not alternative. Except as
otherwise provided in this Agreement, neither the failure nor any delay by any
party hereto in exercising any right, power or privilege under this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude any other
or

 

24

--------------------------------------------------------------------------------


 

further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.

 

6.4          Severability.  Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

6.5          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Colorado.

 

6.6          Submission to Jurisdiction.  The parties hereby submit to the
non-exclusive jurisdiction of any court of the State of Colorado or the United
States District Court for the District of Colorado for the purpose of any suit,
action, or other proceeding arising out of this Agreement, and waive any and all
objections to jurisdiction that they may have under the laws of the State of
Colorado or the United States and any claim or objection that any such court is
an inconvenient forum.

 

6.7          Entire Agreement.  This Agreement, together with the exhibits
hereto and the Confidentiality Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

 

6.8          Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or similar means of electronic
communication), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.9          Specific Performance.  Buyers and the Company each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement and the Confidentiality Agreement were not performed by them in
accordance with the terms hereof and that each party shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.  Each party hereto expressly waives any requirement that any other
party hereto obtain any bond or provide any indemnity in connection with any
action seeking injunctive relief or specific enforcement of the provisions of
the Agreement and the Confidentiality Agreement.

 

6.10        Expenses.  All reasonable, documented out-of-pocket costs and
expenses incurred by the parties in connection with the negotiation,
preparation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Lock-Up Agreement, including the

 

25

--------------------------------------------------------------------------------


 

fees, expenses and disbursements of legal counsel and accountants, shall be paid
by the Company, provided however, that the Company shall not be required to
reimburse Buyers’ costs and expenses in the event this Agreement is terminated
by the Company pursuant to Section 5.1(e) or 5.2(e).  Costs and expenses
incurred by the parties in connection with the performance of its obligations
under this Agreement, the Registration Rights Agreement and the Lock-Up
Agreement shall be paid by the party incurring such expenses.

 

6.11        Announcements.  Publicity and other general releases of information
to the public through the media concerning the transaction contemplated by this
Agreement shall be jointly planned and coordinated between the Company and
Buyers.  Neither party shall act unilaterally in this regard without the prior
approval of the other party provided, however, that such approval shall not be
unreasonably withheld.  Nothing in this Section 6.11 shall prevent either party
from furnishing information to any Governmental Entity or from furnishing
information to comply with applicable laws or rules of any applicable stock
exchange.

 

*  *  *  *  *

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this COMMON STOCK PURCHASE
AGREEMENT as of the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

By:

/s/ Robert P. Vogels

 

Name:

Robert P. Vogels

 

Title:

Sr. VP & CFO

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND III, LP

 

 

 

By:

Sentient GP III, L.P., General Partner

 

 

By:

Sentient Executive GP III, Limited, General Partner

 

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

 

Title:

Director

 

 

 

 

 

SGRF III PARALLEL I, L.P.

 

 

 

By:

Sentient GP III, L.P., General Partner

 

 

By:

Sentient Executive GP III, Limited, General Partner

 

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Exhibit A

DEFINITIONS

 

Certain capitalized terms used herein shall have the meanings assigned to them
in this Exhibit A:

 

“Acceptance Notice” has the meaning set forth in Section 1.2 (a)(iv).

 

“Affiliate” and “Affiliated” have the meanings ascribed to them in Rule 405
under the Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Buyers” has the meaning set forth in the Preamble.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” has the meaning set forth in Section 2.1(o).

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Confidentiality Agreement” means the Confidentiality Agreement between the
partners dated April 22, 2009.

 

“Encumbrances” means any and all liens, charges, security interests, options,
claims, mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, defects or imperfections of title or other
restrictions on title or transfer of any nature whatsoever.

 

“Environmental Laws” has the meaning set forth in Section 2.1(n).

 

“ERISA” has the meaning set forth in Section 2.1(o).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exempt Transaction” means any of the following transactions:

 

(a)           the award, issuance or exercise of any bona fide equity incentive
securities or equity compensation securities in favor of directors, officers,
employees, consultants or service providers of the Company or any of its
Affiliates pursuant to the Company’s 2009 Equity Incentive Plan or any other
bona fide equity incentive plan adopted by the Company from time to time; and

 

(b)           any issuance of Common Stock (or securities of the Company which
are convertible into, exchangeable for or exercisable to acquire Common Stock),
which is made to all holders of Common Stock on a pro rata basis.

 

“Financial Statements” has the meaning set forth in Section 2.1(i).

 

A-1

--------------------------------------------------------------------------------


 

“First Delivery Initial Shares” has the meaning set forth in Section 1.1(a)(i).

 

“First Initial Closing” has the meaning set forth in Section 1.1(c)(i).

 

“First Initial Closing Date” has the meaning set forth in Section 1.1(c)(i).

 

“Governmental Entity” means any domestic or foreign court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency.

 

“Initial Closing Outside Date” has the meaning set forth in Section 5.1(b).

 

“Initial IPO Shares” has the meaning set forth in Section 1.2(a)(ii).

 

“Initial Public Offering” has the meaning set forth in the Recitals.

 

“Initial Shares” has the meaning set forth in the Recitals.

 

“Initial Shares Purchase Price” has the meaning set forth in Section 1.1(b).

 

“IPO Closing Date” shall mean the date on which the Initial IPO Shares are
delivered to the Underwriters in connection with the Initial Public Offering.

 

“IPO Shares” has the meaning set forth in Section 1.2(a)(iii).

 

“Lock-Up Agreement” means the Lock-Up Agreement to be executed by Buyer and
delivered to the Underwriters at the Initial Closing in the form attached hereto
as Exhibit D.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Company
and its Subsidiaries taken as a whole, or a material adverse effect on the
ability of the Company to perform its obligations under this Agreement; provided
however, that none of the following individually or in the aggregate, will be
deemed to have a Material Adverse Effect: (x) fluctuations in the market price
of the Common Stock; or (y) fluctuations in the prices of precious or base
metals, or (z) any change or effect arising out of general economic conditions
or conditions generally affecting the mining industries.

 

“New Shares” has the meaning set forth in Section 1.2(a)(i).

 

“Nominee” has the meaning set forth in Section 4.6(a).

 

“Outstanding Common Stock” means the Company’s issued and outstanding shares of
Common Stock, not including unvested restricted shares issued pursuant to the
Company’s 2009 Equity Incentive Plan or other bona fide equity incentive plan
adopted by the Company from time to time.

 

“Over-Allotment Option” has the meaning set forth in Section 1.2(a)(iii).

 

“Over-Allotment IPO Shares” has the meaning set forth in Section 1.2(a)(iii).

 

A-2

--------------------------------------------------------------------------------


 

“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.

 

“Plan” has the meaning set forth in Section 2.1(o).

 

“Pre-Emptive Right Closing” has the meaning set forth in Section 1.2(c)(i).

 

“Pre-Emptive Right Closing Date” has the meaning set forth in Section 1.2(c)(i).

 

“Pre-Emptive Right Issuance” has the meaning set forth in Section 1.2(a)(i).

 

“Pre-Emptive Right Shares” has the meaning set forth in Section 1.2(a)(i).

 

“Pre-Emptive Right Shares Purchase Price” has the meaning set forth in
Section 1.2(b)(i).

 

“Pre-Emptive Rights Holder” has the meaning set forth in Section 1.2(v).

 

“Pre-IPO Dilutive Issuance” has the meaning set forth in Section 1.2(a)(i).

 

“Private Placement Memorandum” means the private placement memorandum dated
December 29, 2009 delivered to the Buyers in connection with the transaction
contemplated hereby.

 

“Public Reports” has the meaning set forth in Section 2.1(h).

 

“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and Buyers in the form attached hereto as Exhibit C.

 

“Required Amendments” has the meaning set forth in Section 4.6(a).

 

“SEC” has the meaning set forth in the Recitals.

 

“Second Initial Closing” has the meaning set forth in Section 1.1(d)(i).

 

“Second Initial Closing Date” has the meaning set forth in Section 1.1(d)(i).

 

“Second Delivery Initial Shares” has the meaning set forth in
Section 1.1(a)(ii).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Shares” means the Initial Shares, the Pre-Emptive Right Shares, the Subsequent
Offering Shares and the Subsequent Over-Allotment Shares.

 

“Subsequent Closing” means the Pre-Emptive Right Closing, the Subsequent
Offering Closing or the Subsequent Over-Allotment Closing, as applicable.

 

“Subsequent Closing Outside Date” has the meaning set forth in Section 5.2(b).

 

A-3

--------------------------------------------------------------------------------


 

“Subsequent Offering Closing” has the meaning set forth in Section 1.2(c)(i).

 

“Subsequent Offering Shares” has the meaning set forth in Section 1.2(a)(i).

 

“Subsequent Over-Allotment Closing” has the meaning set forth in
Section 1.2(c)(i).

 

“Subsequent Over-Allotment Closing Date” has the meaning set forth in
Section 1.2(c)(i).

 

“Subsequent Over-Allotment Shares” has the meaning set forth in
Section 1.2(a)(iii).

 

“Subsequent Offering Closing Date” has the meaning set forth in
Section 1.2(c)(i).

 

“Subsequent Shares” has the meaning set forth in Section 1.2(a)(iv).

 

“Subsequent Shares Purchase Price” has the meaning set forth in
Section 1.2(b)(ii).

 

“Subsidiary” means any corporation or other entity with respect to which a
specified Person (or a Subsidiary thereof) owns a majority of the common stock
or other appropriate equity interest, or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors, managers
or members (as appropriate) of its board of directors or other governing body.

 

“Technical Report” has the meaning set forth in Section 2.1(q).

 

“Underwriters” means Canaccord Financial Ltd., in Canada, and Dahlman Rose &
Company, in the United States, and/or such other Person who shall be engaged to
serve as an underwriter in connection with the Initial Public Offering.

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

ALLOCATION OF SHARES

 

Purchaser

 

Pro Rata
Share

 

First
Delivery
Initial
Shares

 

First Delivery
Purchase Price

 

Second
Delivery
Initial
Shares

 

Second
Delivery
Purchase Price

 

Total Initial
Shares

 

Total Initial
Shares Purchase
Price

 

Sentient Global Resources Fund III, L.P.
Landmark Square, 1st Floor, 64 Earth Close,
West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Tel. No.: (503) 223-2721
Fax No.: (503) 223-1384

 

90.9375

%

299,760

 

C$

2,116,305.60

 

378,014

 

C$

2,668,778.84

 

677,774

 

C$

4,785,084.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SGRF III Parallel I, L.P.
Landmark Square, 1st Floor, 64 Earth Close,
West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Tel. No.: (503) 223-2721
Fax No.: (503) 223-1384

 

9.0625

%

29,873

 

C$

210,903.38

 

37,671

 

C$

265,957.26

 

67,544

 

C$

476,860.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

100.00

%

329,633

 

C$

2,327,208.98

 

415,685

 

C$

2,934,736.10

 

745,318

 

C$

5,261,945.08

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December       , 2009 by and among GOLDEN MINERALS COMPANY, a Delaware
corporation (the “Company”), and SENTIENT GLOBAL RESOURCES FUND III, L.P., a
Cayman Islands exempted limited partnership, and SGRF III PARALLEL I, L.P., a
Cayman Islands exempted limited partnership (the “Buyers”).

 

RECITALS

 

A.            In connection with the Common Stock Purchase Agreement by and
between the Company and Buyers of even date herewith (the “Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to issue and sell to Buyers and Buyers have agreed to
purchase, shares of the Company’s authorized but unissued Common Stock (the
“Shares”).

 

B.            To induce Buyers to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the U.S.
Securities Act of 1933, as amended, and the rules and regulations thereunder,
and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

Definitions.

 

In addition to the terms that are defined elsewhere in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” with respect to any specified person, has the meaning specified in
Rule 144.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Deferral Notice” has the meaning specified in Section 3(d) hereof.

 

“Deferral Period” has the meaning specified in Section 3(d) hereof.

 

“Effectiveness Deadline Date” has the meaning specified in Section 2(a) hereof.

 

“Effectiveness Period” means the period commencing on the date the Registration
Statement becomes effective and ending on the date that all Registrable
Securities have ceased to be Registrable Securities.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning specified in Section 2(a) hereof.

 

“Holder” means Buyers, any transferee or assignee thereof to whom Buyers assign
their rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 8(a) and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 8(a).

 

“Initial Resale Registration Statement” has the meaning specified in
Section 2(a) hereof.

 

“Material Event” has the meaning specified in Section 3(d) hereof.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to this Agreement.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Registrable Securities” means the Shares issued to Buyers under the Purchase
Agreement (including the Initial Shares, the Pre-IPO Shares, the Subsequent
Offering Shares and the Subsequent Over-Allotment Shares, as such terms are
defined in the Purchase Agreement) and any security issued with respect thereto
upon any stock dividend, split, merger or similar event until, in the case of
any such security, the earlier of (i) the sale of such security pursuant to
Rule 144 under the Securities Act or pursuant to an effective registration
statement registering such security for resale, or (ii) the first date on which
the Registrable Securities may be sold pursuant to Rule 144 without being
subject to the volume restrictions set forth in Rule 144(e).

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

3

--------------------------------------------------------------------------------


 

“Resale Registration Statement” means the Initial Resale Registration Statement
and any Subsequent Resale Registration Statements.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar or successor rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.

 

“Shares” has the meaning set forth in the Recitals.

 

 “Subsequent Resale Registration Statement” has the meaning specified in
Section 2(b) hereof.

 

Resale Registration.

 

The Company shall prepare and file or cause to be prepared and filed with the
SEC no later than May 31, 2010 (the “Filing Deadline Date”) a Registration
Statement (the “Initial Resale Registration Statement”) registering the resale
from time to time by Buyers of all of the Registrable Securities. The Initial
Resale Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Securities for resale by Buyers in
accordance with the methods of distribution set forth in the Initial Resale
Registration Statement. The Company shall use its commercially reasonable
efforts to promptly respond to comments from the SEC regarding the Initial
Resale Registration Statement, to cause the Initial Resale Registration
Statement to be declared effective under the Securities Act no later than
September 30, 2010 (the “Effectiveness Deadline Date”), and to keep the Initial
Resale Registration Statement (or any Subsequent Resale Registration Statement)
continuously effective under the Securities Act until the expiration of the
Effectiveness Period.

 

If the Initial Resale Registration Statement or any Subsequent Resale
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period, the Company shall use its commercially reasonable
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within thirty (30) days of such
cessation of effectiveness amend the Resale Registration Statement in a manner
reasonably expected by the Company to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Resale Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Resale Registration Statement”). If a
Subsequent Resale Registration Statement is filed, the Company shall use
commercially reasonable efforts to cause the Subsequent Resale Registration
Statement to become effective as promptly as is reasonably practicable after
such filing or, if filed during a Deferral

 

4

--------------------------------------------------------------------------------


 

Period, after the expiration of such Deferral Period, and to keep such
Registration Statement (or Subsequent Resale Registration Statement)
continuously effective until the end of the Effectiveness Period.

 

The Company shall supplement and amend the Initial or any Subsequent Resale
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Resale
Registration Statement, if required by the Securities Act.

 

Each Holder of Registrable Securities agrees that if such Holder wishes to sell
Registrable Securities pursuant to a Resale Registration Statement and related
Prospectus, it will do so only in accordance with this Section 2(d),
Section 3(d) and Section 4. Each Holder of Registrable Securities wishing to
sell Registrable Securities pursuant to any Resale Registration Statement and
related Prospectus agrees to deliver a Notice and Questionnaire to the Company
promptly upon becoming a Holder and notify the Company of any change in such
information at least five (5) business days prior to the filing of the Initial
Resale Registration Statement or Subsequent Resale Registration Statement, as
applicable. From and after the date the Initial Resale Registration Statement is
declared effective, the Company shall, as promptly as is reasonably practicable
after the date a fully completed and legible Notice and Questionnaire is
received by the Company, (i) if required by applicable law, file with the SEC a
post-effective amendment to the Resale Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other document required by the SEC so that the Holder delivering such
Notice and Questionnaire is named as a selling security holder in the Resale
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law (other than laws not generally
applicable to all Holders of Registrable Securities wishing to sell Registrable
Securities pursuant to the Resale Registration Statement and related Prospectus)
and using the manner of sale specified in the Notice and Questionnaire, and, if
the Company shall file a post-effective amendment to the Resale Registration
Statement, use commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
reasonably practicable; (ii) provide such Holder copies of any documents filed
pursuant to Section 2(d)(i); and (iii) notify such Holder as promptly as is
reasonably practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 2(d)(i); provided, that if
such Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(d), provided, further, that
if under applicable law the Company has more than one option as to the type or
manner of making any such filing, the Company will make the required filing or
filings in the manner or of a type that is reasonably expected to result in the
earliest availability of the Prospectus for effecting resales of

 

5

--------------------------------------------------------------------------------


 

Registrable Securities. Notwithstanding anything contained herein to the
contrary, the Company shall be under no obligation to name any Holder that is
not a Notice Holder as a selling security holder in any Registration Statement
or related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(d) of this Agreement
(whether or not such Holder was a Notice Holder at the time the Registration
Statement was initially declared effective) shall be named as a selling security
holder in the Registration Statement or related Prospectus subject to and in
accordance with the requirements of this Section 2(d).

 

If a Registration Statement covering all the Registrable Securities required to
be covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the Filing Deadline Date (a
“Filing Failure”) or (B) not declared effective by the SEC on or before the
Effectiveness Deadline Date (an “Effectiveness Failure”), then, as liquidated
damages to Buyers by reason of any such delay in or reduction of its ability to
sell the Shares (which remedy shall be the exclusive remedy for any Filing
Failure or Effectiveness Failure (each, a “Failure”)), the Company shall pay to
Buyers an amount equal to 1.0% of the aggregate purchase price paid by Buyers
for the Shares for every thirty (30) days following the Filing Deadline Date
that the Registration Statement is not filed (in the case of a Filing Failure)
and for every thirty (30) days following the Effectiveness Deadline Date that
the Registration Statement is not effective (in the case of an Effectiveness
Failure), as the case may be, on a per diem basis (the “Liquidated Damages”);
provided, however, that the maximum Liquidated Damages payable to Buyers under
this Section 2(e) shall not exceed 3.0% of the aggregate purchase price of the
Shares.  Liquidated Damages, if any, shall be paid by the Company within ten
(10) days following the end of each thirty (30) day period (or shorter period,
if applicable) for which Liquidated Damages are payable.  The Company shall pay
interest on Liquidated Damages not paid when due at a rate of interest equal to
fifteen percent (15.0%) per annum.  In the event a Registration Statement is
filed but is withdrawn by the Company prior to being declared effective by the
SEC, then such Registration Statement will be deemed to have not been filed for
the purpose of this Section 2(e).

 

Registration Procedures.

 

In connection with the registration obligations of the Company under Section 2
hereof, the Company shall:

 

Prepare and file with the SEC such amendments and post-effective amendments to
each Registration Statement as may be necessary to keep such Registration
Statement continuously effective for the applicable period specified in
Section 2(a); cause the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; and use
commercially reasonable efforts to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of all securities covered
by such Registration

 

6

--------------------------------------------------------------------------------


 

Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or such Prospectus as so supplemented.

 

Submit to the SEC, within two (2) Business Days after the Company learns that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than 48 hours after the
submission of such request.

 

Use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case at the earliest possible moment or, if any
such order or suspension is made effective during any Deferral Period, at the
earliest possible moment after the expiration of such Deferral Period.

 

Upon (A) the issuance by the SEC of a stop order suspending the effectiveness of
the Resale Registration Statement or the initiation of proceedings with respect
to the Resale Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which any Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus shall contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (including, in any such case, as a result of the non-availability of
financial statements), or (C) the occurrence or existence of any development,
event, fact, situation or circumstance relating to the Company that, in the
discretion of the Company, makes it appropriate to suspend the availability of
the Resale Registration Statement and the related Prospectus, (i) in the case of
clause (B) above, subject to the next sentence, as promptly as is reasonably
practicable prepare and file a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Registration Statement,
subject to the next sentence, use commercially reasonable efforts to cause it to
be

 

7

--------------------------------------------------------------------------------


 

declared effective as promptly as is reasonably practicable, and (ii) give
notice (via facsimile, telephone or electronic mail followed by a written notice
by internationally recognized overnight courier) to the Notice Holders that the
availability of the Resale Registration Statement is suspended (a “Deferral
Notice”) and, upon receipt of any Deferral Notice, each Notice Holder agrees not
to sell any Registrable Securities pursuant to the Registration Statement until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as is reasonably practicable, (y) in the case
of clause (B) above, as soon as, in the sole reasonable judgment of the Company,
public disclosure of such Material Event would not be prejudicial to or contrary
to the interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as reasonably practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Company, such
suspension is no longer appropriate. The period during which the availability of
the Registration Statement and any Prospectus is suspended (the “Deferral
Period”) is not to exceed (i) 20 consecutive days at any one time; (ii) 30 days
in the aggregate in any three-month period; or (iii) 60 days in the aggregate
during any 12-month period, or as otherwise required by applicable regulatory
authority; provided that, the number of days the Company is required to keep the
Registration Statement effective shall be extended by the number of days equal
to the aggregate Deferral Period(s). The first day of any Deferral Period must
be at least two (2) trading days after the last day of any prior Deferral
Period.

 

During the Effectiveness Period (except during such periods that a Deferral
Notice is outstanding and has not been revoked), deliver to each Notice Holder
in connection with any sale of Registrable Securities pursuant to a Registration
Statement, without charge, as many copies of the Prospectus or Prospectuses
relating to such Registrable Securities and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus or each amendment or supplement
thereto by each Notice Holder in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.

 

Subject to Section 3(d), prior to any public offering of the Registrable
Securities pursuant to the Resale Registration Statement, use commercially
reasonable efforts to register or qualify or cooperate with the Notice Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and

 

8

--------------------------------------------------------------------------------


 

Questionnaire), it being agreed that no such registration or qualification will
be made unless so requested; prior to any public offering of the Registrable
Securities pursuant to the Resale Registration Statement, use commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period in connection with such
Notice Holder’s offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things necessary to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided, that the Company will not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it is not otherwise qualified or (ii) take any action
that would subject it to general service of process in suits or to taxation in
any such jurisdiction where it is not then so subject.

 

Holder’s Obligations.

 

Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with a properly
completed Notice and Questionnaire as required pursuant to this Section 4
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Holder
agrees to deliver a Notice and Questionnaire to the Company promptly upon
becoming a Holder and notify the Company of any change in such information at
least five (5) business days prior to the filing of the Initial Resale
Registration Statement or Subsequent Resale Registration Statement, as
applicable.  Each Notice Holder agrees promptly to furnish to the Company in
writing all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading, any other information regarding such Notice Holder and the
distribution of such Registrable Securities as may be required to be disclosed
in the Registration Statement under applicable law or pursuant to SEC comments
and any information otherwise required by the Company to comply with applicable
law or regulations. Each Holder further agrees, following termination of the
Effectiveness Period, to notify the Company, within ten (10) Business Days of a
request, of the amount of Registrable Securities sold pursuant to the
Registration Statement and, in the absence of a response, the Company may assume
that all of the Holder’s Registrable Securities were so sold.

 

Registration Expenses.

 

The Company shall bear all fees and expenses incurred in connection with the
performance by the Company of its obligations under Sections 2 and 3 of this
Agreement whether or not any of the Registration Statements are declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the Toronto Stock Exchange
and the NYSE Amex (or such U.S. national securities exchange on which the Common
Stock is then listed) and (y) of compliance with U.S. federal and state
securities or “Blue Sky” laws to the extent such filings or compliance are
required pursuant to this Agreement (including, without limitation,

 

9

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of the counsel specified in the next sentence
in connection with Blue Sky qualifications of the Registrable Securities under
the laws of such jurisdictions as the Notice Holders of a majority of the
Registrable Securities being sold pursuant to a Registration Statement may
designate)), (ii) printing expenses, (iii) duplication expenses relating to
copies of any Registration Statement or Prospectus delivered to any Holders
hereunder, and (iv) fees and disbursements of counsel for the Company in
connection with the Resale Registration Statement, provided, however, that the
Company shall not be responsible for any brokers’ fees, commissions or discounts
in connection with the sale of Registrable Securities or the fees and expenses
of legal counsel for the Holders.

 

Information Requirements.

 

The Company covenants that, if at any time before the end of the Effectiveness
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Holder of Registrable Securities and take such
further reasonable action as any Holder of Registrable Securities may reasonably
request in writing (including, without limitation, making such reasonable
representations as any such Holder may reasonably request), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitations of Rule 144
under the Securities Act and customarily taken in connection with sales pursuant
to such exemptions. Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with the filing requirements of Rule 144.

 

Indemnification and Contribution.

 

The Company agrees to indemnify and hold harmless each Holder of Registrable
Securities covered by the Resale Registration Statement, the directors,
officers, employees, Affiliates and agents of each such Holder and each person
who controls any such Holder within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Resale Registration Statement or in any amendment thereof, in each case at
the time such became effective under the Securities Act, or in any preliminary
Prospectus or the Prospectus, or in any amendment thereof or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of any preliminary Prospectus or the Prospectus,
in the light of the circumstances under which they were made) not misleading,
and agrees to reimburse each such indemnified party, as incurred, for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement

 

10

--------------------------------------------------------------------------------


 

or alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the party claiming indemnification specifically for
inclusion therein. This indemnity shall be in addition to any liability that the
Company may otherwise have.

 

Each Holder of securities covered by the Resale Registration Statement severally
and not jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Resale Registration Statement and
each person who controls the Company within the meaning of either the Securities
Act or the Exchange Act, to the same extent as the foregoing indemnity from the
Company to each such Holder, but only with reference to information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement shall be acknowledged by each Notice Holder that is not the
Buyers in such Notice Holder’s Notice and Questionnaire and shall be in addition
to any liability that any such Notice Holder may otherwise have.

 

Promptly after receipt by an indemnified party under this Section 7 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses or
otherwise materially prejudices the indemnifying party; and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
one local counsel) to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed

 

11

--------------------------------------------------------------------------------


 

counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

If the indemnification to which an indemnified party is entitled under this
Section 7 is for any reason unavailable to or insufficient although applicable
in accordance with its terms to hold harmless an indemnified party in respect of
any losses, liabilities, claims, damages or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and of the indemnified party
on the other hand in connection with the statements or omissions which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

The relative fault of the Company on the one hand and the Holders of the
Registrable Securities on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by the Holder of the Registrable
Securities and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 7(d). The aggregate amount of
losses, liabilities, claims, damages, and expenses incurred by an indemnified
party and referred to above in this Section 7(d) shall be deemed to include any
out-of-pocket legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Holder of any Registrable
Securities shall be required to indemnify or contribute any amount in excess of

 

12

--------------------------------------------------------------------------------


 

the amount by which the proceeds received from the sale of the Registrable
Securities by such Holder of Registrable Securities exceeds the amount of any
damages that such Holder of Registrable Securities has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7(d), each person, if any, who controls Buyers or
any Holder of Registrable Securities within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as Buyers or such Holder, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution as the Company.

 

The provisions of this Section 7 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 7, and
shall survive the sale by a Holder of Registrable Securities covered by the
Resale Registration Statement.

 

Miscellaneous

 

Successors and Assigns.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the other parties.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective permitted successors and
assigns.  If any permitted transferee of any Holder shall acquire Registrable
Securities, such Registrable Securities shall be subject to all of the terms of
this Agreement and by taking and holding such Registrable Securities such person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement.  Nothing in this Agreement is
intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

Notices. Unless otherwise provided herein, any notice, request, waiver,
instruction, consent or document or other communication required or permitted to
be given by this Agreement shall be effective only if it is in writing and
(i) delivered by hand or sent by certified mail, return receipt requested,
(ii) if sent by a nationally-recognized overnight delivery service with delivery
confirmed, or (iii) if sent by facsimile (or other similar electronic means),
with receipt confirmed as follows:

 

Company:

 

Golden Minerals Company

 

13

--------------------------------------------------------------------------------


 

 

 

350 Indiana Street, Suite 800

Golden, Colorado 80401

Attn:  President

Fax:  (303) 839-5907

 

 

 

with a copy to:

 

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado 80202

Attn:  Deborah J. Friedman

Fax:  (303) 892-7400

 

 

 

Buyers:

 

Sentient Global Resources Fund III, LP

SGRF III Parallel I, LP

Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South

PO Box 10795

George Town, Grand Cayman KY1-1007

CAYMAN ISLANDS

Attention: Sue Bjuro — Office Manager

 

 

 

with a copy to:

 

Quinn & Brooks, LLP

c/o Gregory A. Smith

9800 Mt. Pyramid Ct., Suite 400

Englewood, Colorado 80112

 

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the individual or entity or office to
receive notices, requests or other communications under this Section 8(b).  All
notices shall be deemed to have been given (i) if personally delivered or sent
by certified mail, as of the date when so delivered, (ii) if sent by
nationally-recognized overnight delivery service, two days after mailing, or
(iii) if sent by facsimile (or other similar electronic means) as of the date
sent, if during normal business hours of the recipient, and otherwise on the
next business day.

 

Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Company and the Holders of a majority of the
then outstanding Registrable Securities. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority of the Registrable
Securities being sold by such Holders pursuant to such Registration Statement;
provided, that the provisions of this sentence may not be amended, modified, or
supplemented except in

 

14

--------------------------------------------------------------------------------


 

accordance with the provisions of the immediately preceding sentence. Each
Holder of Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(c), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

 

Severability.  Any term or provision of this Agreement that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws (as opposed to the conflicts of law provisions) of the
State of Colorado.

 

Submission to Jurisdiction.  The parties hereby submit to the non-exclusive
jurisdiction of any court of the State of Colorado or the United States District
Court for the District of Colorado for the purpose of any suit, action, or other
proceeding arising out of this Agreement, and waive any and all objections to
jurisdiction that they may have under the laws of the State of Colorado or the
United States and any claim or objection that any such court is an inconvenient
forum.

 

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

 

Counterparts.  This Agreement may be executed in two or more counterparts
(including by facsimile or similar means of electronic communication), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Specific Performance.  Buyers and the Company each agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.  Each party hereto expressly waives any
requirement that any other party hereto obtain any bond or provide any indemnity
in connection

 

15

--------------------------------------------------------------------------------


 

with any action seeking injunctive relief or specific enforcement of the
provisions of the Agreement.

 

Expenses.  All reasonable, documented out-of-pocket costs and expenses incurred
by the parties in connection with the negotiation, preparation, execution and
delivery of this Agreement, including the fees, expenses and disbursements of
legal counsel and accountants, shall be paid by the Company.  Except as
otherwise set forth in this Agreement, costs and expenses incurred by the
parties in connection with the performance of its obligations under this
Agreement shall be paid by the party incurring such expenses.  The prevailing
party in any litigation or other proceeding to collect Liquidated Damages
pursuant to this Agreement shall be entitled to collect from the non-prevailing
party all reasonable costs and fees associated with such litigation or
proceeding, including reasonable attorneys’ fees.

 

Approval of Holders. Whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities held by the Company or its Affiliates (other than Buyers or
subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be such Affiliates solely by reason of their holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

 

Termination. This Agreement and the obligations of the parties hereunder shall
terminate upon the earlier to occur of (i) the expiration of the Effectiveness
Period or (ii) such time as there shall be no Registrable Securities.

 

* * * * *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this REGISTRATION RIGHTS AGREEMENT
as of the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND III, LP

 

 

 

By:

Sentient GP III, L.P., General Partner

 

 

By:

Sentient Executive GP III, Limited, General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Director

 

 

 

 

 

 

 

SGRF III PARALLEL I, L.P.

 

 

 

By:

Sentient GP III, L.P., General Partner

 

 

By:

Sentient Executive GP III, Limited, General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE.

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Resale Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned made in the Company’s
Resale Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
the registration Rights Agreement and that the transferee must complete this
Notice and Questionnaire in order to avail itself of the rights under the
Registration Rights Agreement.

 

[CONTINUED NEXT PAGE]

 

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.

 

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO

GOLDEN MINERALS COMPANY AS FOLLOWS:

 

ONE (1) COPY BY FACSIMILE TO FAX: (303) 839-5907

 

WITH THE ORIGINAL COPY TO FOLLOW TO:

 

GOLDEN MINERALS COMPANY

 

--------------------------------------------------------------------------------

 

ATTENTION: CHIEF FINANCIAL OFFICER

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

Your Identity and Background as the Beneficial Owner of The Registrable
Securities.

 

Your full legal name:

 

 

Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:

 

Address:

 

Telephone No.:

 

Fax No.:

 

Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 

o   Yes.

 

o   No.

 

--------------------------------------------------------------------------------


 

If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 

o   Yes.

 

o   No.

 

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

Full legal name of person or entity in whose name you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):

 

Record Stockholder:

 

Name of broker:

 

Contact person:

 

Telephone No.:

 

Your Relationship With Golden Minerals Company

 

Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with
Golden Minerals Company (or its predecessors or affiliates) within the past
three years?

 

o   Yes.

 

o   No.

 

If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with Golden Minerals Company:

 

Your Interest in the Registrable Securities.

 

State the number of such Registrable Securities beneficially owned by you.

 

 

Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of Golden Minerals Company?

 

o   Yes.

 

--------------------------------------------------------------------------------


 

o   No.

 

If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. (if applicable) of such other securities of Golden Minerals
Company beneficially owned by you:

 

Type:

 

Aggregate amount:

 

CUSIP No.:

 

Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?

 

o   Yes.

 

o   No.

 

At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, directly or indirectly, with any
person to distribute the securities?

 

o   Yes.

 

o   No.

 

If your response to Item 3(e) above is yes, please describe such agreements or
understandings:

 

Nature of Your Beneficial Ownership.

 

If the name of the beneficial owner of the Registrable Securities set forth in
your response to Item 1(a) above is that of a limited partnership or
corporation, state the names of the general partners of such limited partnership
or the officers and directors of such corporation:

 

 

 

 

With respect to each general partner listed in Item 4(a) above who is not a
natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

 

--------------------------------------------------------------------------------


 

 

 

 

Name your controlling shareholder(s) or other person or entity who has the
ability to exercise control over you (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.

 

(A)(i)                  Full legal name of Controlling Entity(ies) or natural
person(s) with who have sole or shared voting or dispositive power over the
Registrable Securities:

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

Address:

 

Telephone:

 

Fax:

 

Name of Shareholder:

 

 

 

(B)(i)                  Full legal name of Controlling Entity(ies):

 

 

Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

Address:

 

Telephone:

 

Fax:

 

Name of Shareholders:

 

 

 

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of

 

--------------------------------------------------------------------------------


 

paper before attaching it to this Questionnaire. Please note that you may be
asked to answer additional questions depending on your responses to the
following questions.

 

Plan of Distribution.

 

The undersigned (including its donees or pledgees) intends to distribute the
Registrable Securities listed above in Item 3 pursuant to the Resale
Registration Statement only as follows (if at all): Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters, broker-dealers or agents. If the Registrable Securities
are sold through underwriters, broker-dealers or agents, the Selling
Securityholder will be responsible for underwriting discounts or commissions or
agents’ commissions. Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale or at negotiated prices. Such
sales may be effected in transactions (which may involve block transactions)
(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.

 

DATED this        day of                 ,           .

 

 

 

 

 

Signature of Holder

 

 

 

 

 

 

 

(Print name)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

December       , 2009

 

Dahlman Rose & Company, LLC

As Representative of the several
Underwriters referred to below

142 West 57th Street
New York, New York 10019

Dahlman Rose & Company, LLC

 

Golden Minerals Company Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) is being delivered pursuant to that
certain Common Stock Purchase Agreement (the “Stock Purchase Agreement”) by and
between Golden Minerals Company, a Delaware corporation (the “Company”),
Sentient Global Resources Fund III, LP, a Cayman Islands exempted limited
partnership, and SGRF III Parallel I, LP, a Cayman Islands exempted limited
partnership, and relates to the proposed initial public offering (the
“Offering”) by the Company of its common stock, $0.01 par value per share (the
“Stock”).

 

In order to induce you and the other underwriters for which you will act as
representative (the “Underwriters”) to underwrite the Offering, the undersigned
hereby agrees that, without the prior written consent of Dahlman Rose & Company,
LLC (the “Lead Manager”), during the period from the date hereof until one
hundred eighty (180) days from the date of the final prospectus for the Offering
(the “Lock-Up Period”), the undersigned (a) will not, directly or indirectly,
offer, sell, agree to offer or sell, solicit offers to purchase, grant any call
option or purchase any put option with respect to, pledge, borrow or otherwise
dispose of any Relevant Security (as defined below), and (b) will not establish
or increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any Relevant Security (in each case within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder), or otherwise enter into
any swap, derivative or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequence of ownership of a
Relevant Security, whether or not such transaction is to be settled by delivery
of Relevant Securities, other securities, cash or other consideration. As used
herein “Relevant Security” means the Stock, any other equity security of the
Company or any of its subsidiaries and any security convertible into, or
exercisable or exchangeable for, any Stock or other such equity security.

 

Notwithstanding the foregoing, the undersigned may transfer Relevant Securities
by bona fide gift, will or intestate succession, provided, each resulting
transferee of Relevant Securities executes and delivers to you an agreement
satisfactory to you certifying that such transferee is bound by the terms of
this Agreement and has been in compliance with the terms hereof since the date
first above written as if it had been an original party hereto.

 

--------------------------------------------------------------------------------


 

Notwithstanding the preceding paragraph, if (1) during the last 17 days of the
Lock-Up Period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the Lock-Up Period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by the immediately preceding paragraph shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless the Lead Manager waives, in writing, such extension.  The
undersigned acknowledges that the Company has agreed in the underwriting
agreement for the Offering to provide notice to the undersigned of any event
that would result in an extension of the Lock-Up Period pursuant to this
paragraph, and the undersigned agrees that any such notice properly delivered
will be deemed to have been given to, and received by, the undersigned.

 

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.  The undersigned hereby further agree that, except as
provided in the Registration Rights Agreement between Buyers and the Company
dated the date hereof, without the prior written consent of the Lead Manager,
during the Lock-up Period the undersigned (x) will not file or participate in
the filing with the Securities and Exchange Commission of any registration
statement, or circulate or participate in the circulation of any preliminary or
final prospectus or other disclosure document with respect to any proposed
offering or sale of a Relevant Security and (y) will not exercise any rights the
undersigned may have to require registration with the Securities and Exchange
Commission of any proposed offering or sale of a Relevant Security.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms.  Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof.  Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

This Agreement shall terminate and be of no further force and effect if the
Offering is not completed by March 31, 2010.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

 

[Signature follow]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

Sentient Global Resources Fund III, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SGRF III Parallel I, LP

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Golden Minerals Company Lock-Up Agreement

 

3

--------------------------------------------------------------------------------